The appeal in this case is from a judgment rendered against the appellant, and in favor of the appellee, for taxes. Appellee has filed no brief, and appellant has filed briefs containing no assignments of error.
Rule 32 for the Courts of Civil Appeals is as follows:
"The brief shall contain verbatim copies of such of the assignments of error filed in the trial court and reproduced in the transcript, as are relied on in the appeal, but their original numbering may be disregarded. They shall be set out in the back of the brief, but if desired, they may immediately follow the statement of facts."
We therefore strike appellant's brief from the record in this cause. Midland Rubber Co. v. Waldman (Tex.Civ.App.) 257 S.W. 929.
The appellant having adopted his motion for new trial as his assignments of error does not relieve him from the necessity of complying with the rule.
There being no fundamental error, or error apparent of record, as same is defined by the Supreme Court of Texas, in the case of Houston Oil Co. v. Kimball, 103 Tex. 104, 122 S.W. 537, 124 S.W. 85, we affirm the judgment of the trial court.